Judgment, Supreme Court, New York County (Robert E. Haft, J.), rendered November 4, 1987, which convicted defendant, after a jury trial, of robbery in the second degree and sentenced him to an indeterminate term of 3 to 9 years in prison, unanimously affirmed.
The complainant was robbed by the defendant and his codefendant Matthew Banks sometime after 1:00 a.m on December 22, 1986. Banks displayed what appeared to the complainant to be a gun during the robbery which, according to the victim, lasted approximately five minutes. The defendant was apprehended within 10 minutes in the vicinity where the crime occurred, and was identified by the victim who was in the rear of the police car when the defendant was apprehended. The victim testified that she saw defendant’s face during the robbery and knew what he looked like.
Defendant contends on appeal that the complainant’s identification should not have been credited by the jury. Defendant’s contention is based entirely upon the fact that in court the complainant described the defendant as six feet tall and wearing a tan sheepskin coat. An entry in one of the arresting officer’s memo book showed that the complainant told the officers that the perpetrator was wearing a sheepskin coat and was five feet, seven inches tall. The defendant in actuality was six feet, three inches tall.
Review of all of the evidence presented in the light most favorable to the People shows that the jury’s crediting of the victim’s identification was not against the weight of the evidence (see, People v Fallen, 143 AD2d 928, 929 [2d Dept 1988]). Concur—Murphy, P. J., Asch, Kassal and Rosenberger, JJ.